DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1, 2, 9, 10, and 12-19 in the reply filed on 1/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 9, 10, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing oxygen reduction reaction by an electrocatalyst comprising nitrogen-functioned graphene oxide sheet or nitrogen-functioned carbon nanostructures, does not reasonably provide enablement for enhancing any other reaction by any other .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The claimed invention is directed to a method of preparing an electrocatalyst which comprises steps of casting a catalyst ink on an electrode and drying the catalyst ink while subjecting the catalyst ink to an electric field as cited in claim 1. 
The instant specification demonstrates various examples to show that nitrogen-functioned graphene oxide sheets (PNG) provided on an electrode can enhance an 
 After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to prepare an electrocatalyst to enhance what kind of chemical reaction. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency to the parent claim, claims 2, 9, 10, and 12-19 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 9, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (PG-PUB US 2016/0340192) in view of Yadav et al (U.S. 6,267,864).
Regarding claim 1, Zhao et al disclose a method of preparing a catalyst/an electrocatalyst (ABSTRACT& paragraph [0035]). The method comprises steps of 
(1) providing a catalyst ink comprising carbon nanostructures (i.e. preparing a catalyst ink……nano-electrocatalyst particles…., paragraphs [0031] & [0035], Examples);
(2) depositing the catalyst ink on an electrode (i.e. casting……an electrode, paragraph [0035], Examples);
(3) drying the catalyst ink (paragraph [0035]);
(4) performing an oxygen reduction reaction with the catalyst ink on the electrode as an electrocatalyst (i.e. carrying out……an electrocatalyst, paragraph [0035], Examples).
Zhao teaches to dry the catalyst ink, but does not teach to apply an electric field to enhance the catalytic activity of the catalyst while drying the same. However, Yadav et al disclose a method of preparing a catalyst (ABSTRACT). Yadav teaches that a catalyst ink comprising an active material 101/201 is provide on an electrode 102/202, wherein the active material may be nanomaterial and the catalyst ink on the electrode is warmed by applying an electric field (i.e. drying the catalyst ink while subjecting……to an electric field…, Figures 1-4, col. 6, line 27-57 & col. 7, line 40-47 & col. 10, line 16-46 & Example 5). Yadav further indicates that the applied electric field can reduce the resistance of the catalytic layer and improve the performance of the catalyst (col. 18, line 60-67 & Example 5). 
One having ordinary skill in the art, upon reading the teaching of Yadav, would have realized the desirability of applying an electric field to the catalyst deposited on the electrode in an attempt to improve the catalyst performance. Therefore, it would be obvious for one having ordinary skill in the art to apply an electric field to the electrocatalyst as suggested by Yadav in order to improve the performance of the electrocatalyst of Zhao with reasonable expectation of success.
Regarding claim 2, Zhao teaches carbon nanoparticles (paragraphs [0016] & [0031]). Yadav teaches nanopowders (claim 4).
Regarding claim 9, Yadav teaches to apply a direct current (Examples).
Regarding claim 10, Zhao teaches that the carbon nanostructures are formed as an ordered layer (Figures 1-3, Examples).
Regarding claim 12, Yadav teaches that the catalytic performance is improved by applying an electric field to the catalytic layer provided on the electrode (Examples).
Regarding claims 13-15, Yadav teaches that the applied electric field is direct current with a voltage up to 82 volts (Examples).
Regarding claims 16-18, Yadav teaches to optimize various parameters to improve the catalytic performance (col. 29, line 58-66), but Zhao/Yadav does not specifically teach the claimed electric field strength. Since the electric field strength affects the performance of the catalyst, one having ordinary skill in the art would have realized to optimize the electric field strength in order to achieve the optimal performance of the electrocatalyst of Zhao/Yadav.
Regarding claim 19, Zhao teaches that the catalytic ink comprises nofion (paragraph [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795